PER CURIAM.
Appellants appeal the district court’s order granting summary judgment to Defendants in their civil action. We have reviewed parties’ briefs, the joint appendix, and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. R & M Envtl, Inc. v. Britain, No. CA-99-99-7 F (E.D.N.C. July 12, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.